Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	The Amendments and Remarks filed 3/10/22 in response to the Office Action of 9/10/21 are acknowledged and have been entered.
	Claims 1, 6-9, 11, 17, 18, 20-23, 25, 27, and 28 are pending.
	Claims 6-9, 11, 18, 20-23, and 27 remain withdrawn.
	Claims 1 and 25 have been amended by Applicant.
	Claims 1, 17, 25, and 28 are currently under examination.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Rejections Withdrawn
	The rejection of claims under 35 U.S.C. 103(a) as being unpatentable over Mickisch et al (World J Urol, 2005, 23: 191-195) is withdrawn.

Response to Arguments
Claim Rejections - 35 USC § 112
Claims 1, 17, 25, and 28 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The the instant case, the claims are inclusive of antibodies specific for Vim3 protein that specifically binds to a polypeptide consisting of SEQ ID NO:2 (RGKHFISL).  The specification does not disclose, and the art does not teach, the genus of antibodies as broadly encompassed in the claims.  
The specification discloses, in a preferred embodiment, that the antibody of the claims may be a monoclonal antibody, a chimeric antibody, or a humanized antibody (lines 4-5 on page 14, in particular). The specification discloses a polyclonal antibody that specifically binds SEQ ID NO:2 of Vim3 protein has been generated by Applicant (Example 1, in particular). However, the antibody generated by Applicant has not been adequately described. The peptide used to generate an antibody (SEQ ID NO:2) does not adequately indicate an antibody’s structure.  Further, a single antibody that is not adequately described is not representative of the genus. Further, Applicant has not adequately described the “preferred embodiment” of a monoclonal antibody, chimeric antibody, or humanized antibody that specifically binds SEQ ID NO:2 of Vim3 protein. Further, Applicant does not disclose a monoclonal antibody, chimeric antibody, or humanized antibody of a “preferred embodiment” that specifically binds SEQ ID NO:2 of Vim3 protein has been generated. A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or by describing structural features common to that genus that “constitute a substantial portion of the genus.”  See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 
The inventions at issue in Lilly were DNA constructs per se, the holdings of that case is also applicable to claims such as those at issue here. Further, disclosure that does not adequately describe a product itself logically cannot adequately describe a method of using that product.  See Ariad, 598 F.3d at 1354-55 (“Regardless whether the asserted claims recite a compound, Ariad still must describe some way of performing the claimed methods... the specification must demonstrate that Ariad possessed the claimed methods by sufficiently disclosing molecules capable of reducing NF-kB activity so as to ‘satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed.’”) (internal citation omitted); see also Univ. of Rochester v. G.D. Searle& Co., Inc., 358 F.3d916,918 (Fed.Cir.2004) (applying the same analysis to assess written description for claims to a “method for selectively inhibiting” a particular enzyme by administering a functionally defined compound, i.e., a “non-steroidal compound that selectively inhibits activity” of the gene product for that enzyme).
The instant specification fails to provide sufficient descriptive information, such as definitive structural features that are common to antibodies specific for Vim3 protein that specifically binds to a polypeptide consisting of SEQ ID NO:2.  That is, the specification provides neither a representative number of antibodies that encompass the genus of antibodies specific for Vim3 protein that specifically binds to a polypeptide consisting of SEQ ID NO:2 nor does it Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (“The ’128 and ’485 patents, however, only describe species of structurally similar antibodies that were derived from Joe-9.  Although the number of the described species appears high quantitatively, the described species are all of the similar type and do not qualitatively represent other types of antibodies encompassed by the genus.”).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species. Further, in view of Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017) and the Office’s February 2018 memo clarifying written description guidance for claims drawn to antibodies, the 2008 Written Description Training Materials are outdated and should not be relied upon as reflecting the current state of law regarding 35 U.S.C. 112. Further, a “newly characterized antigen” test flouts basic legal principles of the written description requirement (Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017)). Adequate written description of a newly characterized antigen alone is not considered adequate written description of a claimed antibody to that newly characterized antigen. Where an antibody binds to an antigen tells one nothing about the structure of any other antibody. Also, see the Board’s 
	The functional requirements of the claimed antibodies is the sort of wish list of properties which fails to satisfy the written description requirement because “antibodies with those properties have not been adequately described.” Centocor, 636 F.3d at 1352.	The “claims merely recite a description of the problem to be solved while claiming all solutions to it and . . . cover any compound later actually invented and determined to fall within the claim’s functional boundaries— leaving it to the pharmaceutical industry to complete an unfinished invention.”Ariad Pharmaceuticals, Inc. v. EliLilly and Co.,598 F.3d 1336, 1353 (Fed. Cir. 2010).
Since the disclosure fails to describe common attributes or characteristics that adequately identify members of the genus, and because the genus is highly variant, the disclosure is insufficient to describe the genus.  Thus, one of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus as broadly claimed. 
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, even though Applicant may propose methods of screening for possible members of the genus, the skilled artisan cannot envision the detailed chemical Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. See Ariad, 94 USPQ2d at 1161; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”)  
One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).
	In the Reply of 3/10/22, Applicant cites Ariad and states the only functional requirement of the claimed antibodies is to bind to Vim3 in a tumor sample so that Vim3 protein level can be detected, that binding to an antigen is naturally inherent in the definition of an antibody, and that an antibody specifically binding to a polypeptide having a sequence of SEQ ID NO:2 will very likely bind to Vim3 but very likely not bind Vimentin. Applicant further argues a skilled artisan with common knowledge of antibody structures and how an antibody specifically binds its antigen would need no further structural details of the claimed antibodies to practice the invention. Applicant further argues the exemplary rabbit polyclonal antibody in the instant specification provides a disclosure of a representative species in the 
	The amendments to the claims and the arguments found in the Reply of 3/10/22 have been carefully considered, but are not deemed persuasive. In regards to the citation of Ariad and statement the only functional requirement of the claimed antibodies is to bind to Vim3 in a tumor sample so that Vim3 protein level can be detected, that binding to an antigen is naturally inherent in the definition of an antibody, and that an antibody specifically binding to a polypeptide having a sequence of SEQ ID NO:2 will very likely bind to Vim3 but very likely not bind Vimentin, the examiner agrees that antibodies inherently bind antigen and that an antibody specifically binding to a polypeptide having a sequence of SEQ ID NO:2 will very likely bind to Vim3 but may not bind Vimentin. Functionally, claimed antibodies must bind to Vim3 protein in a tumor sample by specifically binding SEQ ID NO:2. Such antibodies are not adequately described for the reasons stated above. The specification discloses a polyclonal antibody that specifically binds SEQ ID NO:2 of Vim3 protein has been generated by Applicant (Example 1, in particular). However, the antibody generated by Applicant has not been adequately described. The instant specification fails to provide sufficient descriptive Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69). Further, a “newly characterized antigen” test flouts basic legal principles of the written description requirement (Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017)). Adequate written description of a newly characterized antigen alone is not considered adequate written description of a claimed antibody to that newly characterized antigen. Where an antibody binds to an antigen tells one nothing about the structure of any other antibody. Also, see the Board’s recent decision in Appeal 2017-010877 (claims to “A monoclonal antibody that binds a conformational epitope formed by amino acids 42-66 of SEQ ID NO:1”). The “claims merely recite a description of the problem to be solved while claiming all solutions to it and . . . cover any compound later actually invented and determined to fall within the claim’s functional boundaries— leaving it to the pharmaceutical industry to complete an unfinished invention.”Ariad Pharmaceuticals, Inc. v. EliLilly and Co.,598 F.3d 1336, 1353 (Fed. Cir. 2010). Since the disclosure fails to describe common attributes or characteristics that adequately identify members of the genus, and Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. See Ariad, 94 USPQ2d at 1161; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”)  
	In regards to the argument that a skilled artisan with common knowledge of antibody structures and how an antibody specifically binds its antigen would need no further structural details of the claimed antibodies to practice the invention, the examiner disagrees. The instant antibodies are defined by where the antibodies bind. A “newly characterized antigen” test flouts basic legal principles of the written description requirement (Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017)). Adequate written description of a newly characterized antigen alone is not considered adequate written description of a claimed antibody to that newly characterized antigen. Where an antibody binds to an antigen tells one nothing about the structure of any other antibody. Also, see the Board’s recent decision in Appeal 2017-010877 (claims to “A 
	In regards to the arguments that the exemplary rabbit polyclonal antibody in the instant specification provides a disclosure of a representative species in the “genus” of polyclonal antibodies binding to a polypeptide having the amino acid sequence of SEQ ID NO:2 because polyclonal antibodies are usually defined by the antigen to which it is specifically directed and the animal species in which it is generated and it would not be technically reasonable to define polyclonal antibodies using a single structure because polyclonal antibodies bind to different epitopes on an antigen and the citation of Brandenstein et al as proof that an exemplary rabbit polyclonal antibody specifically binding to a polypeptide having SEQ ID NO:2 was known in the art around the time of filing, it is first noted the claims are not limited to polyclonal antibodies and the specification discloses monoclonal antibodies as a “preferred embodiment” (lines 4-5 on page 14, in particular). The specification and the claims do not suggest, in any way, antibodies of the claims are preferably polyclonal or that antibodies of the claims are limited to being polyclonal. Further, no polyclonal antibody encompassed by the claims (including the polyclonal antibody referred to by instant Example 1, which appears to be the same as the polyclonal antibody of Brandenstein et al - which cites the priority document EP 13160876.2 as providing detailed information) has been adequately described and demonstrated to be representative of the genus of recited antibodies.
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787. The examiner can normally be reached M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/SEAN E AEDER/Primary Examiner, Art Unit 1642